United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2334
                                  ___________

Tracey Toles,                         *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Northern District of Iowa.
                                      *
Coastal Mart, Inc.; Mark Thornburg,   * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                            Submitted: April 29, 2004

                                 Filed: May 12, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Tracey Toles appeals the district court’s1 adverse grant of summary judgment
in her action brought under Title VII, 42 U.S.C. § 1981, and the Iowa Civil Rights
Act. Toles sued her former employer, Coastal Mart, Inc., and its area manager, Mark
Thornburg, claiming race discrimination. Having carefully reviewed the record, see
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002), we affirm.



      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation in the Northern District of Iowa.
       Specifically, we reject Toles’s argument that the district court erred by
concluding defendants’ actions were insufficient to create a trialworthy hostile-work-
environment claim, see Burkett v. Glickman, 327 F.3d 658, 662 (8th Cir. 2003) (for
hostile-work-environment claim to succeed, alleged conduct must be so extreme as
to change terms and conditions of employment); and we also reject her contention
that the district court improperly declined to consider her retaliation claim, see Speer
v. Rand McNally & Co., 123 F.3d 658, 665 (7th Cir. 1997) (district court was well
within its discretion not to permit plaintiff to proceed on new theory, raised first in
summary judgment resistance, as discovery had ended and summary judgment ruling
was pending). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-